GILBERT, Circuit Judge.
The appellants, who are natives of ’India and British subjects, entered the United States at San Francisco in the j'ears 1907 and 1909, respectively. In April, 1915, they were arrested on a warrant charging them with having entered the United Sta.tes from Canada without inspection. Thereafter, and after a hearing before the immigration officials, they were ordered deported. A petition for a writ of habeas corpus was filed on their behalf, to which the United States demurred, and, on the hearing of the demurrer, the record of the Bureau of Immigration in the deportation proceedings’ ivas introduced and considered, whereupon the court sustained the demurrer and denied the writ. On the appeal two questions are presented: First, whether there was evidence that the appellants entered the United States from the Dominion of Canada, a short time prior to their arrest; and, secondly, whether they could be deported to India. We find in the record substantial evidence on which the immigration officials could find that the appellants entered the United States from Canada, and that Gujar Singh entered the United States on April 16, 1915. There was evidence that he was taken from a box car of the Great Northern Railway, at Sand Point, Idaho, on the morning of April 22, 1915; that he was wearing shoes made in Ontario, and a cap with a London trade-mark, and had Canadian bills in his possession ; that Inder Singh entered the United States by walking across the border near Gateway, Mont., having $2 in his possession. There was evidence that both of the appellants at first admitted that they had entered the United States from Canada, but on the hearing they *560denied that they had ever been in Canada, and said, they had been working in sawmills along the border.
[1] The fact, as found by the immigration officials, that the appellants entered the United States surreptitiously, and without inspection, is sufficient ground for their deportation, irrespective of the further ground found by the immigration officials that they were likely to become public charges. See cases cited in Dhanna Singh v. United States, 243 Fed. 557, - C. C. A. -.
[2] The appellants are in no position to question the validity of the order of deportation on the ground that it directs that they be returned to India instead of to Canada.' They denied under oath that they had ever been in Canada, and there is no evidence that they had acquired a domicile there, or had remained there any length of time. See cases cited in Dhanna Singh v. United States, 243 Fed. 557, - C. C. A. -.
The judgment is affirmed.